Order entered October 19, 2016




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00298-CR

                     MONTRANCE TYRONE ROBERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-51843-N

                                            ORDER
       On October 10, 2016, this Court ordered court reporter Sandra Hughes to file the

reporter’s record by October 25, 2016. On October 12, 2016, Ms. Hughes filed 6 volumes of

reporter’s record. A review of the reporter’s record reveals that several exhibits are missing.

Specifically, the following exhibits (which were admitted and published to the jury) are missing:

              exhibits 6, 7, 8, and 9, each labeled “photo;”

              exhibit 112, a CD of the surveillance video;

              exhibit 113, a CD of the 911 call;

              exhibit 118, labeled “photo;”

              exhibit 132, stipulation of evidence;
              exhibit 133, a CD of jail calls,

              exhibit 140, marked “CD – Richardson PD;” and

              exhibit 141, labeled “photo.”

       We ORDER court reporter Sandra Hughes to file a supplemental reporter’s record

containing all of these exhibits no later than October 24, 2016. We caution Ms. Hughes that

the failure to file the supplemental reporter’s record with all the missing exhibits by the time

specified may result in the Court ordering that Ms. Hughes not sit as a court reporter until she

files the complete supplemental reporter’s record in this appeal.

       We DIRECT the Clerk to send copies of this order to the Presiding Judge, 195th Judicial

District Court; Sandra Hughes, court reporter, and to counsel for all parties.



                                                      /s/    LANA MYERS
                                                             JUSTICE